UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/13 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS EMERGING ASIA FUND -DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS GREATER CHINA FUND - DREYFUS INDIA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2013 (Unaudited) Registered Investment Companies99.8% Shares Value ($) Dreyfus Emerging Markets Fund, Cl. I 4,203,961 a 37,835,650 Dreyfus International Equity Fund, Cl. I 3,787,616 a 122,756,622 Dreyfus International Value Fund, Cl. I 4,155,716 a 48,538,761 Dreyfus/Newton International Equity Fund, Cl. I 6,946,978 a 134,701,897 International Stock Fund, Cl. I 6,687,676 a 99,512,620 Total Investments (cost $351,867,894) % Cash and Receivables (Net) .2 % Net Assets % a Investment in affiliated mutual fund. At July 31, 2013, net unrealized appreciation on investments was $91,477,656 of which $94,869,907 related to appreciated investment securities and $3,392,251 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 443,345,550 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund July 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) China24.8% AAC Technologies Holdings 107,000 498,053 AviChina Industry & Technology, Cl. H 1,392,000 744,855 Baoxin Auto Group 420,500 309,048 China Medical System Holdings 672,500 606,981 China ZhengTong Auto Services Holdings 600,000 a 296,302 Chongqing Changan Automobile, Cl. B 412,000 466,419 Kingsoft 314,000 540,905 SPT Energy Group 790,000 469,583 Sunny Optical Technology Group 702,000 702,398 Tencent Holdings 17,000 771,133 Xinchen China Power Holdings 831,000 294,658 Xingda International Holdings 444,000 213,539 Youku Tudou, ADR 34,000 a 754,120 Hong Kong13.6% AIA Group 210,000 995,087 BOC Hong Kong Holdings 187,000 587,118 China Resources Land 110,000 302,104 China State Construction International Holdings 354,000 564,165 China Taiping Insurance Holdings 192,600 a 267,707 Far East Horizon 675,000 439,521 Guangdong Investment 608,000 492,320 India12.9% Glenmark Pharmaceuticals 56,800 538,621 Hinduja Ventures 148,126 829,486 Jain Irrigation Systems 900,000 745,251 Manappuram Finance 618,803 129,755 Reliance Communications 170,000 390,297 Tata Motors 65,000 310,542 Tulip Telecom 957,447 a 115,734 Yes Bank 76,651 408,436 Indonesia2.1% Electronic City Indonesia 1,445,000 Malaysia13.3% Gamuda 480,000 704,316 Glomac 1,055,000 390,259 Mah Sing Group 1,020,000 767,201 Oldtown 358,300 307,051 Sapurakencana Petroleum 673,000 a 800,795 UEM Sunrise 730,000 603,083 Philippines7.7% D&L Industries 1,700,000 272,047 LT Group 615,000 294,543 Metro Pacific Investments 2,466,000 306,618 Rizal Commercial Banking 606,320 748,302 Vista Land & Lifescapes 3,500,000 463,389 Singapore2.2% Biosensors International Group 725,000 South Korea6.6% GSretail 14,040 421,790 Korea Electric Power 11,000 a 280,526 Samsung Electronics 492 560,571 SK Hynix 21,000 a 508,445 Taiwan5.4% Asustek Computer 45,000 393,177 MediaTek 89,000 1,068,481 Thailand9.7% Advanced Info Service 73,000 664,696 Amata, NVDR 740,000 399,553 Kasikornbank, NVDR 91,100 531,174 Krung Thai Bank, NVDR 450,000 254,473 Premier Marketing, NVDR 909,300 289,059 Pruksa Real Estate, NVDR 787,100 472,763 Total Common Stocks (cost $29,036,931) Number of Participation Notes1.0% Participation Notes Value ($) India Microsec Financial Services (5/5/14) (cost $2,004,224) 800,000 a Other Investment1.3% Shares Value ($) Registered Investment Company; BTS Rail Mass Transit Growth Infrastructure Fund (cost $437,130) 1,060,000 a Total Investments (cost $31,478,284) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts NVDR- Non-Voting Depository Receipts a Non-income producing security. At July 31, 2013, net unrealized depreciation on investments was $4,404,828 of which $1,650,602 related to appreciated investment securities and $6,055,430 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 31.0 Information Technology 18.9 Consumer Discretionary 11.4 Industrial 12.9 Health Care 6.5 Consumer Staples 5.9 Energy 4.7 Telecommunication Services 4.3 Utilities 2.9 Mutual Fund: Foreign 1.3 Materials .8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Philippine Peso, Expiring 8/1/2013 a 5,414,856 124,580 124,680 ) Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 26,435,118 - - Mutual Funds 358,978 - - Participation Notes+ 279,360 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (100) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2013 (Unaudited) Common Stocks98.7% Shares Value ($) Australia7.1% CFS Retail Property Trust Group 828,040 1,525,785 Charter Hall Retail REIT 474,010 1,644,611 Goodman Group 617,820 2,621,152 Mirvac Group 7,071,030 10,423,529 Stockland 632,880 2,036,539 Westfield Group 1,642,720 16,567,030 Westfield Retail Trust 3,485,650 9,430,583 Brazil.4% BR Malls Participacoes 285,600 Canada4.2% Allied Properties Real Estate Investment Trust 66,770 2,041,260 Allied Properties Real Estate Investment Trust 27,280 a 833,991 Boardwalk Real Estate Investment Trust 61,960 3,475,937 Brookfield Office Properties 404,610 6,850,519 Calloway Real Estate Investment Trust 216,570 5,328,326 Canadian Apartment Properties REIT 108,330 2,250,766 Chartwell Retirement Residences 233,910 2,225,003 Chartwell Retirement Residences 6,040 a 57,454 Dundee Real Estate Investment Trust 111,050 3,334,419 France3.1% ICADE 14,270 1,287,694 Unibail-Rodamco 74,351 18,017,021 Germany2.0% Alstria Office REIT 414,490 b 4,852,480 Deutsche Wohnen 142,880 2,520,473 LEG Immobilien 43,740 2,199,569 TAG Immobilien 244,290 2,892,429 Hong Kong9.4% China Overseas Land & Investment 1,494,000 4,305,392 Hongkong Land Holdings 985,511 6,671,909 Link REIT 1,350,500 6,608,319 Longfor Properties 2,303,000 3,521,788 New World Development 5,685,000 8,312,432 Shimao Property Holdings 1,336,500 2,815,825 Sun Hung Kai Properties 1,153,000 15,387,011 Wharf Holdings 1,292,200 11,121,557 Japan13.1% GLP J-REIT 3,720 3,647,431 Industrial & Infrastructure Fund Investment 138 1,236,094 Japan Real Estate Investment 450 4,761,516 Japan Retail Fund Investment 2,595 5,115,259 Mitsubishi Estate 741,000 18,852,324 Mitsui Fudosan 740,000 22,394,240 Nippon Building Fund 944 10,287,489 Nippon Prologis REIT 134 1,163,313 Nomura Real Estate Master Fund 1,787 1,772,216 Sumitomo Realty & Development 314,000 13,164,845 Norway.4% Norwegian Property 2,000,530 Singapore4.5% Ascendas Real Estate Investment Trust 2,191,000 3,965,299 CapitaLand 3,076,000 7,817,980 CapitaMalls Asia 2,703,000 4,243,211 Fortune Real Estate Investment Trust 2,881,000 2,578,026 Global Logistic Properties 2,646,000 5,913,082 Mapletree Greater China Commercial Trust 5,096,000 3,769,320 Sweden1.0% Wihlborgs Fastigheter 392,810 Switzerland1.1% Mobimo Holding 3,484 b 730,720 PSP Swiss Property 67,660 b 5,962,151 United Kingdom5.6% British Land 805,551 7,322,077 Capital & Counties Properties 1,508,680 8,282,994 Land Securities Group 601,019 8,676,763 Londonmetric Property 2,243,680 3,874,004 Safestore Holdings 685,990 1,400,991 Unite Group 883,510 5,245,820 United States46.8% Alexandria Real Estate Equities 28,030 1,920,055 American Campus Communities 1,400 53,774 Ashford Hospitality Trust 137,955 1,609,935 AvalonBay Communities 90,050 12,187,367 Aviv REIT 91,631 2,281,612 Boston Properties 81,220 8,686,479 BRE Properties 74,600 3,958,276 Camden Property Trust 174,680 12,321,927 Cousins Properties 316,630 3,245,457 CubeSmart 213,320 3,455,784 CyrusOne 83,580 1,700,853 DDR 361,750 6,178,690 Digital Realty Trust 72,510 4,009,078 Duke Realty 445,050 7,329,974 Equity Residential 117,030 6,553,680 Essex Property Trust 50,340 8,119,339 Excel Trust 64,350 835,263 Federal Realty Investment Trust 24,450 2,575,319 First Industrial Realty Trust 122,955 2,011,544 General Growth Properties 301,390 6,250,829 HCP 176,380 7,737,791 Health Care REIT 118,180 7,621,428 Highwoods Properties 142,690 5,176,793 Host Hotels & Resorts 459,540 8,207,384 Hudson Pacific Properties 32,056 695,615 Kilroy Realty 87,360 4,572,422 Kimco Realty 362,760 8,180,238 LaSalle Hotel Properties 216,760 5,839,514 Liberty Property Trust 161,350 6,165,184 Macerich 157,620 9,780,321 Mid-America Apartment Communities 47,130 3,183,632 Prologis 484,200 18,573,912 Public Storage 79,200 12,610,224 Regency Centers 99,040 5,222,379 RLJ Lodging Trust 114,150 2,764,713 Simon Property Group 255,760 40,936,946 SL Green Realty 73,410 6,654,617 Sovran Self Storage 63,980 4,421,018 Spirit Realty Capital 392,731 3,585,634 Sunstone Hotel Investors 319,110 b 4,129,283 Tanger Factory Outlet Centers 282,050 9,146,882 UDR 177,480 4,444,099 Ventas 184,820 12,150,067 Vornado Realty Trust 79,560 6,747,484 Total Common Stocks (cost $581,477,243) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,960,000) 7,960,000 c Total Investments (cost $589,437,243) % Cash and Receivables (Net) .0 % Net Assets % REIT-Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, these securities were valued at $891,445 or .1% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $37,473,882 of which $52,054,210 related to appreciated investment securities and $14,580,328 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 22.0 Office 11.7 Regional Malls 11.2 Multifamily 9.4 Retail 9.2 Real Estate Services 6.6 Industrial 5.6 Shopping Centers 5.6 Health Care 5.1 Hotel 3.6 Self Storage 3.5 Office & Industrial 2.9 Money Market Investment 1.3 Residential .8 Specialty .9 Freestanding .6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 8/1/2013 a 1,500,000 1,362,750 1,348,278 Counterparty: a Northern Trust The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 293,832,815 - - Equity Securities - Foreign Common Stocks+ 325,118,310 - - Mutual Funds 7,960,000 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (14,472) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund July 31, 2013 (Unaudited) Common Stocks94.2% Shares Value ($) Automobiles & Components7.8% Chongqing Changan Automobile, Cl. B 12,343,500 13,973,894 Xinchen China Power Holdings 13,900,000 4,928,697 Xingda International Holdings 14,611,000 7,027,055 Banks3.5% BOC Hong Kong Holdings 3,700,000 Capital Goods13.1% AviChina Industry & Technology, Cl. H 29,400,000 15,731,858 China State Construction International Holdings 11,566,000 18,432,585 L.K. Technology Holdings 46,017,500 6,526,800 Zhuzhou CSR Times Electric, Cl. H 968,000 2,564,908 Diversified Financials3.5% Far East Horizon 17,922,000 Energy3.9% SPT Energy Group 21,508,000 Health Care Equipment & Services1.0% Biosensors International Group 4,000,000 Insurance9.3% AIA Group 4,550,000 21,560,227 China Taiping Insurance Holdings 6,725,000 a 9,347,504 Materials1.1% CPMC Holdings 5,586,000 Pharmaceuticals, Biotech & Life Sciences5.1% China Medical System Holdings 18,909,000 Real Estate5.5% China Merchants Property Development, Cl. B 1,120,000 3,334,468 China Resources Land 3,584,000 9,843,107 Yuexiu Real Estate Investment Trust 9,600,000 5,000,774 Retailing4.2% Baoxin Auto Group 11,090,500 8,150,994 China ZhengTong Auto Services Holdings 11,535,000 a 5,696,406 Semiconductors & Semiconductor Equipment4.9% MediaTek 1,360,000 Software & Services18.9% Kingsoft 5,750,000 9,905,101 Qihoo 360 Technology, ADR 244,754 a 15,923,695 Tencent Holdings 487,000 22,090,696 Youku Tudou, ADR 660,000 a 14,638,800 Technology Hardware & Equipment7.3% AAC Technologies Holdings 1,490,000 6,935,505 Asustek Computer 534,000 4,665,699 Sunny Optical Technology Group 12,611,000 12,618,155 Transportation1.8% Guangshen Railway, Cl. H 13,276,000 Utilities3.3% Guangdong Investment 13,692,000 Total Common Stocks (cost $263,219,824) Number of Participation Notes5.8% Participation Notes Value ($) Diversified Financials2.8% CITIC Securities, Cl. A (12/16/13) 5,379,552 a,b Food, Beverage & Tobacco1.8% Kweichow Moutai, Cl. A (8/20/13) 219,500 a,b Real Estate1.2% China Vanke, Cl. A (1/22/15) 2,400,000 a,b Total Participation Notes (cost $22,637,971) Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $142,000) 142,000 c Total Investments (cost $285,999,795) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, these securities were valued at $19,110,616 or 5.8% of net assets. c Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $45,501,138 of which $70,652,007 related to appreciated investment securities and $25,150,869 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.9 Capital Goods 13.1 Insurance 9.3 Automobiles & Components 7.8 Technology Hardware & Equipment 7.3 Real Estate 6.7 Diversified Financials 6.3 Pharmaceuticals, Biotech & Life Sciences 5.1 Semiconductors & Semiconductor Equipment 4.9 Retailing 4.2 Energy 3.9 Banks 3.5 Utilities 3.3 Food, Beverage & Tobacco 1.8 Transportation 1.8 Materials 1.1 Health Care Equipment & Services 1.0 Money Market Investment .0 † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 312,248,317 - - Mutual Funds 142,000 - - Participation Notes+ 19,110,616 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus India Fund July 31, 2013 (Unaudited) Common Stocks101.0% Shares Value ($) Automobiles & Components9.2% Tata Motors 30,000 Banks17.2% Canara Bank 16,000 72,073 IDBI Bank 25,000 26,766 Punjab & Sind Bank 70,000 54,971 State Bank of India 1,100 30,906 UCO Bank 85,000 83,945 Capital Goods16.7% BEML 13,000 30,669 Ingersoll-Rand India 15,000 83,998 Jaiprakash Associates 56,000 33,293 Larsen & Toubro 3,000 41,797 NCC 115,000 43,500 Simplex Infrastructures 28,000 28,113 Consumer Durables & Apparel1.1% S. Kumars Nationwide 322,388 a Diversified Financials5.1% IFCI 223,729 a Food, Beverage & Tobacco7.8% Balrampur Chini Mills 40,000 23,880 Dhampur Sugar Mills 80,000 42,760 Nestle India 349 30,383 Tilaknagar Industries 30,526 24,223 Insurance6.7% Reliance Capital 18,500 Media13.5% Hinduja Ventures 13,861 77,620 Network 18 Media & Investments 111,111 a 52,170 Prime Focus 100,000 a 50,078 TV18 Broadcast 111,111 a 32,070 Pharmaceuticals, Biotech & Life Sciences1.6% Parabolic Drugs 350,000 Telecommunication Services11.8% OnMobile Global 50,000 16,240 Reliance Communications 53,875 a 123,690 SITI Cable Network 99,052 a 27,530 Tulip Telecom 142,343 a 17,206 Utilities10.3% Reliance Infrastructure 16,000 89,861 Reliance Power 60,000 a 72,033 Total Investments (cost $2,853,070) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. At July 31, 2013, net unrealized depreciated on investments was $1,272,994 of which $15,507 related to appreciated investment se and $1,288,501 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purpos was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 17.2 Capital Goods 16.7 Media 13.5 Telecommunication Services 11.8 Utilities 10.3 Automobiles & Components 9.2 Food, Beverage & Tobacco 7.8 Insurance 6.7 Diversified Financials 5.1 Pharmaceuticals, Biotech & Life Sciences 1.6 Consumer Durables & Apparel 1.1 † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 1,580,076 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund July 31, 2013 (Unaudited) Registered Investment Companies101.0% Shares Value ($) Dreyfus Emerging Markets Fund, Cl. I 11,020 a 99,178 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 4,153 a 58,143 Dreyfus Global Absolute Return Fund, Cl. I 8,480 a,b 104,050 Dreyfus Global Real Estate Securities Fund, Cl. I 8,210 a 68,225 Dreyfus Inflation Adjusted Securities Fund, Cl. I 4,507 a 57,692 Dreyfus International Bond Fund, Cl. I 4,584 a 75,813 Dreyfus Natural Resources Fund, Cl. I 4,119 a 120,813 Total Investments (cost $534,409) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund b Non-income producing security. At July 31, 2013, net unrealized appreciation on investments was $49,505 of which $59,408 related to appreciated investment securities and $9,903 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 70.1 Mutual Funds: Domestic 30.9 † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 583,914 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
